It is ordered that the opinion of this Court be amended by adding at the end the following paragraph:
“We have considered appellant’s attack on the suffi*730ciency of the evidence to support the Commission’s findings, and conclude, as did the court below, that they are adequately supported by substantial evidence of record. Compare Florida v. United States, 292 U. S. 1, 12; Merchants Warehouse Co. v. United States, supra, 508.”
The petition for rehearing is denied.
Opinion reported as amended, ante, p. 1.